Citation Nr: 0844585	
Decision Date: 12/24/08    Archive Date: 12/31/08

DOCKET NO.  05-16 561	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Madison, 
Wisconsin 


THE ISSUE

Whether the veteran is obligated to pay the Department of 
Veterans Affairs (VA) a co-payment for each 30-day or less 
supply of medication provided by VA on an outpatient basis in 
an amount established under 38 C.F.R. § 17.110.  


ATTORNEY FOR THE BOARD

C. Ferguson, Associate Counsel










INTRODUCTION

The veteran had active service from March 1953 to March 1957.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from actions taken by a Department of 
Veterans Affairs (VA) medical facility to require the veteran 
to make co-payments for the medication provided to him by VA. 

This case has an unusual procedural history.  The veteran's 
claim was previously denied by the Board in a March 2007 
decision and the veteran appealed the decision to the U.S. 
Court of Appeals for Veterans Claims (Court).  In July 2007, 
the Secretary of Veterans Affairs (the appellee) submitted a 
Motion for Remand (Motion) requesting that the Board's March 
2007 decision be vacated and remanded for further appellate 
review.  The appellee explained in the Motion that the 
veteran's claims file had been lost after the issuance of the 
Board's decision and had since been rebuilt by the VA medical 
facility; however, as the Board had relied upon evidence 
contained in the original file which was no longer available, 
a remand would allow the Board the opportunity to 
readjudicate the veteran's case with the rebuilt file.  In an 
August 2007 Order, the Court granted the motion and remanded 
the case to the Board for further appellate review.  The case 
now returns to the Board following the Court's Order.  


FINDING OF FACT

The veteran has received 30-day supplies of medication from 
the VA on an outpatient basis.


CONCLUSION OF LAW

The veteran is obligated to pay VA a copayment for each 30-
day or less supply of medication provided by VA on an 
outpatient basis.  38 U.S.C.A. § 1722A (West 2002); 38 C.F.R. 
§ 17.110 (2008).
REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2008); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide.  The Board notes that the requirement of 
requesting that the claimant provide any evidence in his or 
her possession that pertains to the claim was eliminated by 
the Secretary during the course of this appeal.  See 73 Fed. 
Reg. 23353 (final rule revising 38 C.F.R. § 3.159(b) to 
rescind fourth element notice as required under Pelegrini II, 
effective May 30, 2008).   

VCAA notice should be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  But see Mayfield v. Nicholson, 19 Vet. App. 103, 128 
(2005), rev'd on other grounds, Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. Apr. 5, 2006) (when VCAA notice follows 
the initial unfavorable AOJ decision, remand and subsequent 
RO actions may "essentially cure [] the error in the timing 
of notice").  

In the present case, the RO apprised the veteran of the 
information and evidence necessary to substantiate his claim, 
the information and evidence that he was to provide, and the 
information and evidence that VA will attempt to obtain on 
his behalf in a March 2005 VCAA notice letter.  Although the 
notice letter was not provided prior to the initial denial of 
the veteran's claim, any defect with respect to the timing of 
the notice is harmless error.  The veteran has demonstrated 
an understanding of what evidence and argument that he must 
provide in support of his claim in correspondence submitted 
throughout the course of this appeal.  Additionally, the 
veteran has had a meaningful opportunity to participate in 
the adjudication of his claim such that the essential 
fairness of the adjudication has not been compromised.  In 
that regard, the Board notes that the veteran was provided 
additional time and opportunity to submit evidence and 
argument in support of his appeal after being notified that 
his claims file had been lost and rebuilt.  The veteran 
responded that he did not have anything else to submit and 
asked that the Board proceed with the readjudication of his 
appeal.  

Therefore, the Board concludes that the requirements of the 
notice provisions of the VCAA have been met, and there is no 
outstanding duty to inform the veteran that any additional 
information or evidence is needed.  Quartuccio, 16 Vet. 
App. at 187.  

To fulfill its statutory duty to assist, the RO rebuilt the 
veteran's claims folder following the loss of the original 
file and included all available pertinent evidence.  As noted 
above, the veteran was provided additional time and 
opportunity to submit evidence and argument in support of his 
claim for the rebuilt file and responded that he had nothing 
further to submit.  The veteran has not made the RO or the 
Board aware of any other evidence relevant to this appeal 
that needs to be obtained.  
   
Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to the claim.  Accordingly, the Board will proceed 
with appellate review.

Analysis 

The veteran asserts that the amount of the copayment for his 
VA prescribed medication is excessive.  Essentially, he 
contends that because he must split the prescribed tablets in 
half to achieve the proper daily dose, the standard copayment 
should be split in half.

The record reflects that the veteran is prescribed a 12.5 mg 
daily dose of his medication.  Because the medication is not 
dispensed in a 12.5 mg tablet, and the lowest strength 
available for prescription is a 25 mg tablet, his physician 
has instructed him to split a 25 mg tablet in half to achieve 
the proper daily dosage. Thus, he receives a 30-day 
prescription consisting of fifteen 25 mg pills, each of which 
he splits in half to take one half of a pill per day. The 
veteran contends that the standard copayment is excessive in 
light of the pill splitting.

Under 38 U.S.C.A. § 1722A, the Secretary shall require a 
veteran to pay the United States a copayment for each 30-day 
supply of medication furnished such veteran on an outpatient 
basis for the treatment of a nonservice-connected disability 
or condition.  If the amount supplied is less than a 30-day 
supply, the amount of the charge may not be reduced.  The 
Secretary may not require a veteran to pay an amount in 
excess of the cost to the Secretary for medication described.  
This copayment requirement does not apply to a veteran with a 
service-connected disability rated 50 percent or more or to a 
veteran whose annual income (as determined under section 
1503) does not exceed the maximum annual rate of pension 
which would be payable to such veteran if such veteran were 
eligible for pension under section 1521.  38 U.S.C.A. § 
1722A(a) (West 2002); 38 C.F.R. 
§ 17.110 (2008).

A veteran is obligated to pay VA a copayment for each 30-day 
or less supply of medication provided by VA on an outpatient 
basis (other than medication administered during treatment).  
38 U.S.C.A. § 1710; 38 C.F.R. § 17.110(b)(1).  The following 
are exempt from the copayment requirements of this section: 
(1) Medication for a veteran who has a service- connected 
disability rated 50% or more based on a service-connected 
disability or unemployability; (2) Medication for a veteran's 
service-connected disability; (3) Medication for a veteran 
whose annual income (as determined under 38 U.S.C.A. § 1503) 
does not exceed the maximum annual rate of VA pension which 
would be payable to such veteran if such veteran were 
eligible for pension under 38 U.S.C.A. § 1521; (4) Medication 
authorized under 38 U.S.C.A. § 1710(e) for Vietnam-era 
herbicide-exposed veterans, radiation-exposed veterans, 
Persian Gulf War veterans, or post-Persian Gulf War combat- 
exposed veterans; (5) Medication for treatment of sexual 
trauma as authorized under 38 U.S.C.A. § 1720D; (6) 
Medication for treatment of cancer of the head or neck 
authorized under 38 U.S.C.A. § 1720E; and (7) Medications 
provided as part of a VA approved research project authorized 
by 38 U.S.C.A. § 7303.  38 U.S.C.A. § 1710; 38 C.F.R. § 
17.110(c).

Unless exempted under 38 C.F.R. § 17.110(c), a veteran is 
obligated to pay VA a copayment for each 30-day or less 
supply of medication provided by VA on an outpatient basis 
(other than medication administered during treatment).  For 
the period from February 4, 2002 through December 31, 2002, 
the copayment amount is $7.  The copayment amount for each 
calendar year thereafter will be established by using the 
Prescription Drug component of the Medical Consumer Price 
Index as follows: For each calendar year beginning after 
December 31, 2002, the Index as of the previous September 30 
will be divided by the Index as of September 30, 2001.  The 
ratio so obtained will be multiplied by the original 
copayment amount of $7.  The copayment amount for the new 
calendar year will be this result, rounded down to the whole 
dollar amount.  38 C.F.R. § 17.110.

Initially, the Board notes that the veteran does not contend 
that he is exempt from a copayment in association with his VA 
prescribed medication, and a March 2005 record notes he is 
not service-connected for any disability.  The record 
reflects the veteran was charged the standard copayment 
authorized under 38 C.F.R. § 17.110 for his VA prescribed 
medication.  The veteran has not cited to, and the Board is 
unable to find, any authority allowing for a deviation from 
the standard copayment.  The Board notes that while the 
veteran is required to split 15 tablets in half, such results 
in the proper dose prescribed for a 30-day period.  

The Board additionally notes that the veteran has repeatedly 
asserted that the cost of $7 for his co-payment is excessive 
and in violation of 38 U.S.C.A. § 1722A.  However, as 
explained in the February 2005 letter, the establishment of a 
$7 minimum co-payment is set forth in federal regulation at 
38 C.F.R. § 17.110.  It was noted that in establishing the 
minimum co-payment, the following was set forth in the 
Federal Register on July 16, 2001:

"Also, under 38 U.S.C. 1722A, VA may not require a 
veteran to pay an amount in excess of the actual cost of 
the medication and pharmacy administrative costs related 
to the dispensing of the medication.  VHA conducted a 
study . . . and found that VA incurred a cost of $7.28 
to dispense an outpatient medication even without 
consideration of the actual cost of the medication . . . 
. Under these circumstances, we believe that a $7 
copayment would not exceed VA's cost."  66 FR 36960.

Thus, it clear that VA's cost of filling the veteran's 30-day 
prescription exceeds the $7 co-payment established under 38 
C.F.R. § 17.110.  Regardless, the Board cannot ignore 
regulations which have been adopted by the VA.  Payne v. 
Derwinski, 1 Vet. App. 85, 87 (1990).  The Board has no 
authority to act outside the constraints of the statutory and 
regulatory criteria.  The Board is bound by the law.  38 
U.S.C.A. 
§§ 503, 7104 (West 2002); Harvey v. Brown, 6 Vet. App. 416, 
422 (1994).  Accordingly, the veteran's appeal is denied.

In reaching this conclusion, the Board notes that under the 
provisions of 38 U.S.C.A. § 5107(b), the benefit of the doubt 
is to be resolved in the claimant's favor in cases where 
there is an approximate balance of positive and negative 
evidence in regard to a material issue.  The preponderance of 
the evidence, however, is against the veteran's claim and 
that doctrine is not applicable.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).


ORDER

The appeal is denied.  



____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


